Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0001], line 2, after “2019,”, --now U.S. Patent No. 10,959,554--should be added.
(2) In paragraph [0001], line 3, after “2017,”, --now U.S. Patent No. D840,769-- should be added.
(3) In paragraph [0001], line 4, after “2018,” (first occurrence), --now U.S. Patent No. D871,168-- should be added.
(4) In paragraph [0001], line 4, after “2018,” (second occurrence), --now U.S. Patent No. D871,169-- should be added.  
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(a)  
1.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.       Claims 4 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
          (1) Claim 4 requiring the body part portion being disposed forward relative to the main body portion and being in the form of a tail of an animal has no support from the specification and has not shown in any drawings.
          (2) Claim 20 requiring the protrusion feature being a head of an animal, and the food manipulating portion being part of a body part portion which is in the form of a tail of an animal have no support from the specification and have not shown in any drawings.  

Claim Rejection - 35 U.S.C. 112(b)
1.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 4 and 9-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 4, “the rearward direction”, “the forward direction” and “the downward direction” have no antecedent basis.  It is suggested “rearwardly” (at line 3 of claim 1) be changed to --in a rearward direction--, “forwardly” (at line 5 of claim 1) be changed to --in a forward direction-- and “downward” (at line 13 of claim 1) be changed to --in a downward direction--.   
          (2) In claim 9, line 4, “the front end” has no antecedent basis.  The phrase should read --the forward end--.  Note line 3 of the claim.
          (3) In claims 9 and 13, line 6, “the rearward direction” lacks clear antecedent basis.  It is suggested “extending rearward” (at lines 5-6 of the claims) be changed to --extending in a rearward direction--.
          (4) Claim 14 requiring the body part portion being disposed forward relative to the main body portion and being in the form of a tail of an animal contradicts Fig.3A.  The only embodiment showing a body part portion in the form of a tail of an animal is in Figs.3A-3D.  However, the tail 342 shown is disposed “rearward” not forward as claimed relative to the main body portion 302.  As shown in Fig.3A, the body part portion that is disposed “forward” relative to the main body portion 302 is in the form of a head 343 not a tail 342.  It is suggested “or a tail”, at line 4 of the claim, be deleted.  Claim 18 should be amended accordingly by deleting “the body part portion is in the form of a head of an animal, and”.  
          (5) In claim 15, “elevates … relative to the support plane” is incorrect.  The phrase should read --elevates … relative to the support surface--.    
          (6) Claim 17 should be deleted because it contradicts Fig.3A for the same reason set forth for rejecting claim 14.       
          (7) Claim 20 contradicts Fig.3A.  As shown in the figure, the food manipulating portion 306 that is part of a body part portion 343 is in the form of a head 343 NOT a tail of an animal.  Further, “the protrusion feature is a head of an animal” as cited at lines 1-2 of the claim is incorrect.  Claim 20 depends from claim 16 which requires the protrusion feature extending “laterally” outward from the main body portion.  As shown in Fig.3A, the protrusion feature 342 extending “laterally” outward from the main body portion 302 is a “tail” not a head.    

Claim Rejection – Nonstatutory Double Patenting
1.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.       Claims 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 12 and 13 of U.S. Patent No. 10,959,554.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same invention with the claims of this instant application having a broader scope.

Claim Rejection - 35 U.S.C. 103  
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.        Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by            Malcolm et al. (U.S. Patent No. D554,439, hereinafter “Malcolm”).
           Regarding claim 13, Malcolm discloses a utensil comprising:
           a rear end (R, see Fig.2 as annotated below) of the utensil;

    PNG
    media_image1.png
    436
    1063
    media_image1.png
    Greyscale

          a forward end (E) of the utensil;
          a main body portion (M) disposed between the rear end (R) and the forward end (E);  
          a handle portion (H) integrally formed with the main body portion (M) and extending in a rearward direction from the main body portion (M), the rearward direction defining a first axis (A);
          a food manipulating portion (F) integrally formed with the main body portion (M) and disposed at the forward end (E) of the utensil, wherein the food manipulating portion (F) of the utensil is configured to interact with food;
          a transition region (T) disposed between the food manipulating portion (F) and the main body portion (M), wherein the transition region (T) has a width narrower than the food manipulating portion (F) and the main body portion (M); and 
         a support structure (W) extending downwardly from the main body portion (M, see Fig.4 as annotated below) to support the utensil on a support surface (S), the support structure (W) having a lower end that defines a support plane (P) as claimed. 

    PNG
    media_image2.png
    348
    878
    media_image2.png
    Greyscale

         Regarding claim 15, Malcolm’s support structure (W) elevates the main body portion (M), the handle portion (H), and the food manipulating portion (F) relative to the support surface (S).

Indication of Allowable Subject Matter
1.        Claims 1-3 and 5-8 are allowed.
2.        Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
  
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724